Citation Nr: 9933693	
Decision Date: 12/02/99    Archive Date: 12/10/99

DOCKET NO.  95-20 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to a special monthly pension by reason of the 
need for aid and attendance of another person.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel



INTRODUCTION

The appellant served on active duty from August 1944 to March 
1946.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1995 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The appellant appeared at a hearing held at the RO on October 
2, 1995.  A transcript of that hearing has been associated 
with the record on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's claim has been obtained by the 
agency of original jurisdiction.

2.  The appellant needs the regular aid and assistance of 
another person to perform daily self-care activities and to 
protect himself against the hazards incident to his daily 
environment.


CONCLUSION OF LAW

The criteria for a special monthly pension based on the need 
for regular aid and attendance have been met.  38 U.S.C.A. §§ 
1502(b), 1521(d), 5107 (West 1991); 38 C.F.R. §§ 3.351, 
3.352(a) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In accordance with 38 U.S.C.A. § 5107(a) (West 1991), and 
Murphy v. Derwinski, 1 Vet. App. 78 (1990), the appellant has 
presented a well-grounded claim.  The facts relevant to this 
appeal have been properly developed and VA's obligation to 
assist the appellant in the development of his claim (not to 
be construed, however, as shifting from the claimant to VA 
the responsibility to produce necessary evidence, per 
38 C.F.R. § 3.159(a) (1999)) has been satisfied.  Id.

Where an otherwise eligible veteran is in need of regular aid 
and attendance, an increased rate of pension is payable.  
38 U.S.C.A. § 1521(d) (West 1991); 38 C.F.R. § 3.351(a) 
(1999).  The law and regulations provide that, for pension 
purposes, a person shall be considered to be in need of 
regular aid and attendance if such person is (1) a patient in 
a nursing home on account of mental or physical incapacity, 
or (2) helpless or blind, or so nearly helpless or blind as 
to need or require the regular aid and attendance of another 
person.  38 U.S.C.A. § 1502(b) (West 1991); 38 C.F.R. 
§ 3.351(c) (1999).

Determinations as to the need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as the following:

1.  Inability of the claimant to dress or 
undress himself or herself or to keep 
himself or herself ordinarily clean and 
presentable.

2.  Frequent need of adjustment of any 
special prosthetic or orthopedic 
appliances which by reason of the 
particular disability cannot be done 
without aid.

3.  Inability of the claimant to feed 
himself or herself through loss of 
coordination of the upper extremities or 
through extreme weakness.


4.  Inability of the claimant to attend 
to the wants of nature.

5.  Incapacity of the claimant, physical 
or mental, which requires care or 
assistance on a regular basis to protect 
him or her from the hazards or dangers 
incident to his or her daily environment.

38 C.F.R. § 3.352(a) (1999).

"Bedridden," a proper basis for the determination, is 
defined as that condition which, through its essential 
character, actually requires that a claimant remain in bed.  
The fact that the claimant has voluntarily taken to bed or 
that a physician has prescribed rest in bed for the greater 
or lesser part of the day to promote convalescence or cure 
will not suffice.  38 C.F.R. § 3.352(a) (1999).

It is not required that all the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  It is only necessary that the evidence 
establish that the claimant is so helpless as to need regular 
aid and attendance, not that there be a constant need.  
38 C.F.R. § 3.352(a) (1999).

The appellant is nonservice-connected for hypertensive 
arteriosclerotic heart disease with a single vessel coronary 
artery disease showing 90 percent occlusion of the second 
diagonal coronary artery, stable anginal syndrome, and 
partially treated congestive heart failure, rated as 100 
percent disabling.  He is also nonservice-connected for 
residual lumbar laminectomy L4-L5; clinical right L4-S1 
lumbar radiculopathy, degenerative joint disease of the 
lumbar spine, and a bar from T11 to T12 compressing the right 
lateral aspect of the spinal canal, rated as 60 percent 
disabling.  He is also nonservice-connected for left lower 
extremity hemiparesis, residual of cerebrovascular accident, 
rated as 40 percent disabling.  He is also nonservice-
connected for left upper extremity hemiparesis, rated as 30 
percent 

disabling.  Further, he is nonservice-connected for left 
supranuclear facial paresis and bilateral glaucoma, both 
rated as 10 percent disabling, and for status post 
pterygectomy of the right eye, rated as noncompensably 
disabling.  The combined disability evaluation for all the 
nonservice-connected disabilities is 100 percent.  The 
appellant has been awarded nonservice-connected pension 
benefits and special monthly pension at the housebound rate.

The record shows that, at the appellant's October 1995 
hearing, he complained of fatigue, shortness of breath, back 
pain, and chest pain.  He stated that he was unable to put on 
his shoes, socks, underpants, or pants.  He added that he had 
difficulty raising himself from his bed.  He stated that he 
was able to feed himself and to put on a shirt.  He stated 
that he bathed in the shower while seated.

He stated that he rarely left the house and that he required 
a companion whenever he did leave the house.  He explained 
that he spent approximately 95 percent of his time lying down 
in his home.

The appellant's representative stated that the appellant's 
condition appeared to have worsened since approximately one 
year previously.

The appellant detailed his medical history and explained his 
current medications.

At a May 1996 VA aid and attendance examination, the examiner 
noted that the appellant was neither blind nor hospitalized.  
The examiner reviewed the appellant's medical history.

The examiner noted that the appellant was well-groomed, well-
nourished, and well-developed.  The appellant walked with the 
aid of a Canadian crutch in his right hand and dragged his 
left foot.  The examiner stated that the appellant was able 
to ambulate well.  The examiner stated that the appellant was 
able to walk 100 to 200 feet with the aid of his crutch.


The appellant was able to eat, dress, undress, shave, and 
attend to the wants of nature without assistance.  The 
examiner noted that the appellant required some assistance to 
put on pants, underpants, and socks because of difficulty in 
bending forward.  The examiner added that the appellant also 
required assistance to chop meats because of weakness in his 
left hand.  The examiner noted that the appellant bathed 
himself while seated under a showerhead.  The examiner stated 
that the appellant was otherwise able to carry out activities 
of daily living.

The examiner noted no limitation of motion of the appellant's 
spine.

The examiner noted that the appellant traveled only to 
medical appointments, the supermarket, and the barbershop.  
The appellant required his spouse to travel with him because 
his left leg weakened after walking relatively short 
distances and because he became short of breath after 
moderate exertion.

The appellant reported that, on a typical day, he got up at 
approximately 9:30 a.m., and walked to the bathroom to bathe, 
shave, and brush his teeth.  He stated that he then got 
dressed in his room and then ate breakfast by himself at the 
dining table.  After breakfast, the appellant lay in bed to 
read the newspaper, then walked around the house, and then 
returned to bed.  He stated that he had lunch at midday.  
After lunch, he either returned to bed or walked around his 
house.  He then ate dinner around 5 p.m.  Afterwards, he 
often bathed again, and then watched television until 
approximately 9:00 p.m., before going to sleep.

The appellant stated that he was able to manage his benefit 
payments.

The examiner diagnosed arteriosclerotic heart disease with 
angor pectoris; hypertensive cardiovascular disease; chronic 
congestive heart failure by history, compensated; history of 
lumbar laminectomy L4-L5; history of right eye [OD] 
pterygectomy; and bilateral [OU] glaucoma.


At a May 1996 VA orthopedic examination, the appellant 
complained of low back pain with radiation to his right hip 
and leg associated with cramps and loss of strength.  He 
explained that the pain worsened with walking or prolonged 
standing.

The examiner noted no postural abnormalities or fixed 
deformities of the back.  The examiner noted severe 
thoracolumbosacral paravertebral muscle spasms.  The 
appellant was able to flex his spine forward to 40 degrees, 
extend it to 10 degrees, flex it laterally to 15 degrees 
bilaterally, and rotate it to 15 degrees bilaterally.  The 
appellant had exquisite pain objectively on all movements of 
the lumbar spine.

The appellant was unable to walk on heels and toes with both 
feet.  The examiner noted severe weakness in the muscle 
strength of all muscles of the appellant's legs.  The 
examiner graded the muscle strength as 3/5 or "fair."  The 
examiner noted also mild muscular weakness in the appellant's 
right leg, which he graded as 4/5.

The appellant had hyperesthesia to pinprick from T12 level 
down toward his left leg.  He had absent right patellar 
reflex and right Achilles reflex, indicating damage to the 
right L4 root and the right S1 root respectively.

The examiner diagnosed residuals of lumbar laminectomy; 
clinical right L4-S1 lumbar radiculopathy; degenerative joint 
disease of the lumbar spine; and a bar from T11 to T12, shown 
on computed tomography scan, compressing the right lateral 
aspect of the spinal canal.

At a May 1996 VA neurology examination, the examiner noted 
that the appellant was alert; cooperative; and oriented to 
person, place, and time.  The examiner described the 
appellant's memory, insight, and judgment as fair.  The 
appellant had left supranuclear facial paresis.  The 
appellant had a slow, hemiparetic gait.  The appellant had 
left hemiparesis, which was graded as 3/5 proximally and 
2.5/5 distally.  The appellant had left hemihypesthesia.  The 
examiner diagnosed post cerebrovascular accident [CVA].


At a June 1996 VA cardiology examination, the appellant 
complained of dyspnea on effort and orthopnea.  The examiner 
diagnosed hypertensive arteriosclerotic heart disease with a 
single vessel coronary artery disease showing 90 percent 
occlusion of the second diagonal coronary artery; stable 
anginal syndrome; and partially treated congestive heart 
failure.

Upon review of the above evidence, the Board finds that the 
evidence of record establishes that the appellant is entitled 
to special monthly pension based on the need for regular aid 
and attendance of another person.  The medical evidence of 
record establishes that he requires assistance on a regular 
basis to rise from his bed and to dress himself, and in 
particular to put on his pants, underpants and socks.  
Therefore, with application of the benefit of the doubt rule, 
the Board finds that the assignment of special monthly 
pension based upon the need for regular aid and attendance is 
reasonably supported by the evidence of record.


ORDER

A special monthly pension based on the need for regular aid 
and attendance of another person is granted subject to the 
laws and regulations governing monetary awards.


		
	MICHAEL S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 


